UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 MAMBU BAYOH,                           :
                                        :
                     Plaintiff,         :      18cv5820 (DLC)
                                        :
           -v-                          :     OPINION AND ORDER
                                        :
 AFROPUNK FEST 2015 LLC, AFROPUNK LLC, :
 AFROPUNK GLOBAL INITIATIVE LLC,        :
 MATTHEW MORGAN and JOCELYN COOPER,     :
 individually,                          :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

APPEARANCES

For the plaintiff:
Law Office of Robert L. Greener
Robert L. Greener
112 Madison Avenue, 6th Floor
New York, New York 10118

For the defendants:
Lewis Brisbois Bisgaard & Smith LLP
Brian Pete
Jonathan D. Goins
77 Water Street, Suite 2100
New York, New York 10005

DENISE COTE, District Judge:

     Photographer Mambu Bayoh brought this lawsuit alleging

copyright infringement by Afropunk LLC (“Afropunk”), its co-CEOs

Matthew Morgan and Jocelyn Cooper, and related entities Afropunk

Fest 2015 LLC and Afropunk Global Initiative LLC.   Plaintiff

asserts that the defendants used his photographs at music

festivals during 2015 and 2016 in ways that exceeded the limited
permission he had given them.    Plaintiff filed copyright

registrations for the photographs in 2017 and this lawsuit in

2018.   Defendants have moved for summary judgment.   For the

following reasons, the defendants’ motion is denied, except as

to the related entities Afropunk Fest 2015 LLC and Afropunk

Global Initiative LLC.


                            Background

     The following facts are undisputed or taken in the light

most favorable to the plaintiff, unless otherwise noted.

I.   Plaintiff’s Relationship With Afropunk

     Afropunk organizes a series of music festivals of the same

name; the first Afropunk festival was held in 2005 in Brooklyn,

New York.   Morgan is the founder of Afropunk and serves as its

co-CEO along with Cooper, who supervises marketing and

partnerships for the entity.    Afropunk hires photographers to

shoot its festivals and thereby obtains images to use in future

promotional materials.

     In May 2015, an Afropunk employee emailed Bayoh, explaining

that Afropunk was building a new website and would “love for

some of [his] images to be featured.”    Bayoh replied that he had

“retained rights” to the images and would “require compensation

for PR rights regarding [his] images.”    Bayoh’s reply was

forwarded to Morgan, who suggested that they “jump on a call.”


                                  2
According to Bayoh, he gave Morgan permission to use only six

photographs, and only on the website promoting the 2015 Afropunk

festival.

     In August 2015, Afropunk hired Bayoh to shoot its upcoming

festival in Brooklyn.   An Afropunk employee sent Bayoh an

agreement that would have granted Afropunk “a worldwide,

perpetual, irrevocable, royalty-free, sub-licensable right to

exploit” any pictures that he took at the festival.     Bayoh did

not sign the agreement. 1   Bayoh did agree to participate in an

“Instagram takeover,” during which he would post images directly

to Afropunk’s Instagram 2 account.    One of the requirements for

participating in the Instagram takeover was that Bayoh submit

forty to fifty images to Afropunk for use on the organization’s

Facebook page.

     According to Bayoh, when he arrived at the Brooklyn

Afropunk festival on August 22, 2015, he observed that his

artwork was used in a variety of places -- on posters, on a


1 Defendants assert that they believe Bayoh must have signed the
license agreement, because it was Afropunk’s routine practice to
have photographers sign such an agreement. But the defendants
have not produced a copy of the agreement signed by Bayoh.
Viewing the facts in the light most favorable to the non-moving
party, it is assumed for the purposes of summary judgment that
Bayoh did not sign the agreement.

2 Instagram is an application that allows users to upload and
share images. See Instagram, Features (last visited Nov. 7,
2019), https://about.instagram.com/features.

                                  3
booklet distributed to attendees, and on staff t-shirts.       Bayoh

took photographs during the festival and uploaded twenty-eight

such images into a Dropbox 3 folder that Afropunk had access to.

According to Bayoh, he conveyed his displeasure about the extent

of the use of his images at the festival to Morgan and another

Afropunk employee on August 23.   Afropunk paid Bayoh $1,200 for

his work at the 2015 Brooklyn festival.

     During September 2015, an Afropunk employee reached out to

Bayoh about photographing the Atlanta Afropunk festival.       During

September 21 and 22, Bayoh and Morgan exchanged emails in which

Morgan expressed concern that Afropunk had not received as many

images as it expected from Bayoh.     On September 23, Bayoh

uploaded eighty-seven images into a Dropbox account accessible

by Afropunk.   On September 24, Morgan sent a text message to

Bayoh:

     I just asked Andrea to fill me in. She said you had
     agreed to flight and hotel but didn’t want to give us
     use of the images which wouldn’t work. I don’t put
     restrictions on you and have opened up our resources
     and access to you[;] I don’t want to feel like this is
     a one sided relationship. If we sold your images or
     made money from them other than using to boost your
     profile I’d understand so let me know if you think
     that [t]hats the case otherwise I’d like us to agree
     that this is our agreement and we will not go back and


3 Dropbox is a service that allows users to upload files, access
them remotely, and share them with others. See Dropbox,
Features (last accessed Nov. 11, 2019), https://www.dropbox.com/
features.

                                  4
     forth each year as your profile grows and you forget
     us little people.

     Let me know if you want to come[;] I need to know
     today. Flight, hotel and $200. Same requirements as
     NY.

Bayoh never responded to this message, and there is no evidence

that the Atlanta Afropunk festival actually occurred.

     In the spring of 2016, Bayoh spoke to Whitney Richardson,

an employee of the New York Times to whom Morgan had introduced

Bayoh.   After that conversation, Richardson emailed Morgan and

relayed that Bayoh “was concerned on how his images were going

to be used” and that “he wasn’t comfortable with using his work

for promo.”   Morgan responded indicating that he would not be

receptive to any such complaint “until the images we paid for

are placed in the place they should have been placed months

ago.”

     In August of 2016, Bayoh contacted Morgan and requested a

photographer’s pass to the 2016 Brooklyn Afropunk festival.

Morgan declined to provide one, but Bayoh bought a ticket and

attended the 2016 festival nonetheless.   According to Bayoh, he

again observed various uses of his photographs -- on posters, on

directional signs, on a smartphone application for festival

attendees, on Afropunk’s social media, and in Afropunk’s email

communications.




                                 5
II.   Plaintiff’s Copyright Registrations

      None of Bayoh’s photographs had been registered with the

U.S. Copyright Office prior to the 2015 or 2016 festivals.    He

first filed an application for copyright registration in June

2017, seeking a group registration of thirteen photographs

collectively entitled “By such and such.”    During the

application process, Bayoh indicated that the “By such and such”

photographs were completed in 2013 and first published on April

7, 2013.   But during his deposition Bayoh testified that some of

the photographs were not in fact taken until 2014 or 2015.

After checking the metadata on the photographs, Bayoh submitted

an errata sheet to his deposition transcript indicating that the

photographs were all taken in 2014 or 2015 and that he had filed

a supplemental registration with the Copyright Office amending

the “By such and such” publication date to 2015.

      In July 2018, Bayoh received a second copyright

registration, for a group of fifteen photographs entitled “By

Such and Such II.”   The “By Such and Such II” certificate of

registration indicates that the photographs were completed in

2015 and published on December 1, 2015.     Bayoh now acknowledges,

after reviewing these photographs’ metadata, that some were

created in 2014.   According to Bayoh, in August 2019 he filed

for supplementary registrations to correct the dates of



                                 6
completion and publication for both “By such and such” and “By

Such and Such II.”

III. Procedural History

     Bayoh filed this lawsuit on June 27, 2018.    At an October

26, 2018 conference, defendants’ motion to dismiss the

plaintiff’s claims for unfair competition and for statutory

copyright damages and attorneys’ fees was granted. 4   Remaining,

therefore, is the plaintiff’s copyright infringement claim for

actual damages or the defendants’ profits attributable to

infringement.   On August 30, 2019, Afropunk moved for summary

judgment.   The motion became fully submitted on October 4.


                            Discussion

I.   Summary Judgment Standard

     Summary judgment may not be granted unless all of the

submissions taken together “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving



4 Recovery of statutory damages and attorney’s fees is barred
because no infringement is alleged to have commenced after
Bayoh’s photographs were registered with the Copyright Office,
and registration did not occur until more than three months
after the photographs’ publication. See 17 U.S.C. § 412; Troll
Co. v. Uneeda Doll Co., 483 F.3d 150, 158-59 (2d Cir. 2007).

                                  7
party.”   Smith v. Cnty. of Suffolk, 776 F.3d 114, 121 (2d Cir.

2015) (citation omitted).    The moving party bears the burden of

demonstrating the absence of a material factual question, and in

making this determination, the court must view all facts in the

light most favorable to the non-moving party.    See Eastman Kodak

Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992);

Gemmink v. Jay Peak Inc., 807 F.3d. 46, 48 (2d Cir. 2015).

     Once the moving party has made a showing that the non-

movant’s claims cannot be sustained, the party opposing summary

judgment “must set forth specific facts demonstrating that there

is a genuine issue for trial.”   Wright v. Goord, 554 F.3d 255,

266 (2d Cir. 2009) (citation omitted).    “[C]onclusory

statements, conjecture, and inadmissible evidence are

insufficient to defeat summary judgment,” Ridinger v. Dow Jones

& Co., 651 F.3d 309, 317 (2d Cir. 2011) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.   Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).   “An issue of fact is genuine and material

if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.”     Cross Commerce Media, Inc. v.

Collective, Inc., 841 F.3d 155, 162 (2d Cir. 2016).




                                  8
II.   The Validity of Plaintiff’s Copyright Registrations

      The defendants seek dismissal of this action on the ground

that the plaintiff’s copyright registrations are invalid.      A

copyright owner may not bring a claim for infringement until the

work allegedly infringed has been registered with the Copyright

Office.   17 U.S.C. § 411(a); Fourth Estate Pub. Benefit Corp. v.

Wall-Street.com, LLC, 139 S. Ct. 881, 886 (2019).   “Upon

registration of the copyright, however, a copyright owner can

recover for infringement that occurred both before and after

registration.”   Fourth Estate Pub. Benefit Corp., 139 S. Ct. at

886–87.   A certificate of registration issued by the Copyright

Office satisfies this requirement

      regardless of whether the certificate contains any
      inaccurate information, unless -- (A) the inaccurate
      information was included on the application for
      copyright registration with knowledge that it was
      inaccurate; and (B) the inaccuracy of the information,
      if known, would have caused the Register of Copyrights
      to refuse registration.

17 U.S.C. § 411(b)(1).

      If “inaccurate information” described under § 411(b)(1) is

alleged, then “the court shall request the Register of

Copyrights to advise the court whether the inaccurate

information, if known, would have caused the Register of

Copyrights to refuse registration.”   Id. § 411(b)(2).   The

Second Circuit has not addressed the circumstances under which a



                                 9
district court must make such a request.   Other courts, however,

have observed that the language of § 411(b)(2) is mandatory,

meaning that a court may not find a copyright registration to be

invalid due to inaccurate information in the certificate without

first consulting the Copyright Office about the materiality of

the inaccuracy.   See DeliverMed Holdings, LLC v. Schaltenbrand,

734 F.3d 616, 624 (7th Cir. 2013) (finding it error to

invalidate a copyright registration without consulting the

Copyright Office, even though neither party had raised the

possibility of a referral); King-Devick Test Inc. v. NYU Langone

Hosps., No. 17cv9307 (JPO), 2019 WL 3071935, at *7 (S.D.N.Y.

July 15, 2019) (“[A] court may not hold that this exception

applies without first seeking input from the Copyright

Office.”); Palmer/Kane LLC v. Rosen Book Works LLC, 188 F. Supp.

3d 347, 348 (S.D.N.Y. 2016) (“[C]ourts are in agreement that the

provision is mandatory in nature, requiring district courts to

solicit the advice of the Copyright Office when the statutory

conditions are satisfied.”).

     The Copyright Office has offered the following suggestion

about how the referral provision should operate:

     While 17 U.S.C. § 411(b)(2) requires the court to seek
     the Register’s advice when there is an allegation that
     an application contains inaccurate information, the
     Register observes that the statute says nothing about
     the timing of the request. The Register suggests
     that, at a minimum, the court retains the power to

                                10
     delay the request until a factual record has been
     developed, e.g., through affidavits or discovery. The
     Register believes that if a court concludes that the
     bare allegations are unsupported by any facts, the
     court would be free to refrain from issuing requests
     to the Register.

Response of the Register of Copyrights at 11, Olem Shoe Corp. v.

Wash. Shoe Corp., No. 09cv23494 (PCH) (S.D. Fla. Oct. 14, 2010),

ECF No. 209; see also DeliverMed, 734 F.3d at 625.

     Here, the defendants did not assert that Bayoh included

inaccurate information in his applications for copyright

registration until the filing of their motion for summary

judgment.    Even now, the defendants do not seek a referral to

the Copyright Office for advice concerning whether it would have

refused registration if the true completion and publication

dates of Bayoh’s photographs were known.    Instead, the

defendants argue that Bayoh’s errors concerning the dates render

his copyright registrations “invalid” and thus inadequate to

satisfy the § 411(a) registration requirement for bring suit.

     The defendants’ request to invalidate Bayoh’s registrations

is denied.    Section 411(b)(2) does not allow a court to find

that a certificate of copyright registration is invalid on the

basis of inaccuracy without first making a referral to the

Copyright Office.    Having waited until the close of discovery to

attack the validity of the plaintiff’s copyright registrations,




                                 11
the defendants must point to some evidence that the

registrations were obtained through knowing misrepresentations. 5

     Applying that standard here, the Court finds that no

referral to the Copyright Office is appropriate.   The defendants

have provided no evidence that Bayoh knew that the completion

and publication dates he provided with his applications were

inaccurate on the dates of submission.   Bayoh asserts that he

made an innocent error.   Defendants have provided no

controverting evidence.   His registrations are therefore

sufficient for him to bring suit under § 411(a) and this

litigation need not be delayed to accommodate a referral to the

Copyright Office.

III. The Scope of Defendants’ License

     Defendants argue that Bayoh granted them a license to use

his photographs, and thus any liability is limited to damages

for breach of contract rather than infringement.   But “when a



5 See 2 Melville B. Nimmer & David Nimmer, Nimmer on Copyright §
7.20 (2019) (“[T]o avoid dilatory tactics, some courts refuse to
refer the matter out, absent a sufficient factual allegation by
defendant that plaintiff actually violated § 411(b)(1).”
(citation omitted)); William F. Patry, Patry on Copyright §
17:125.50 (Sept. 2019) (“[H]ow does one in good faith allege
knowledge of misleading the Office without some sort of
evidentiary basis provided to the court?”); Douglas W. Kenyon &
D. Alan Rudlin, Business and Commercial Litigation in Federal
Courts § 100:31 (Robert L. Haig, ed., 4th ed. Nov. 2019)
(“Section 411(b)(2) issues should be addressed early in the
litigation . . . .”).

                                12
license is limited in scope, exploitation of the copyrighted

work outside the specific limits constitutes infringement.”

Spinelli v. Nat’l Football League, 903 F.3d 185, 202 (2d Cir.

2018) (citation omitted); see also Bourne v. Walt Disney Co., 68

F.3d 621, 631 (2d Cir. 1995).   Therefore, a license only

provides a defense to infringement insofar as the “licensee uses

the copyright as agreed with the licensor.”     Universal

Instruments Corp. v. Micro Sys. Eng’g, Inc., 924 F.3d 32, 40 (2d

Cir. 2019).

     “[N]onexclusive licenses may be granted orally, or may even

be implied from conduct.”   Graham v. James, 144 F.3d 229, 235

(2d Cir. 1998) (citation omitted).     The existence of a license

constitutes an affirmative defense to infringement, and thus the

burden to prove the existence of a license is on the licensee.

Id. at 236.   But “when the contested issue is the scope of a

license, rather than the existence of one, the copyright owner

bears the burden of proving that the defendant’s copying was

unauthorized under the license.”     Id.; see also Universal

Instruments Corp., 924 F.3d at 40; Reynolds v. Hearst Commc’ns,

Inc., No. 17cv6720 (DLC), 2018 WL 1229840, at *3 (S.D.N.Y. Mar.

5, 2018).

     Here, it is undisputed that Bayoh gave the defendants a

license in 2015 to use some of his photographs.     There is,


                                13
however, a genuine dispute concerning the scope of the license:

Defendants say Bayoh gave them an unlimited license, while Bayoh

says he licensed certain photographs to be used on Afropunk’s

2015 festival website and Instagram page only.     Given the

conflicting evidence, the scope of the license cannot be

resolved on summary judgment.

      Defendants rely on Graham v. James for the proposition that

“[a] copyright owner who grants a nonexclusive license to use

his copyrighted material waives his right to sue the licensee

for copyright infringement.”    144 F.3d at 236.   But, a licensee

who exceeds the scope of the granted license can be liable for

infringement.   Spinelli, 903 F.3d at 202.

IV.   Equitable Estoppel

      Defendants next argue that Bayoh’s lawsuit is barred by

equitable estoppel.   It is helpful at the outset to distinguish

the doctrine of equitable estoppel from the doctrine of laches.

The defense of laches is available when the plaintiff has

engaged in “unreasonable, prejudicial delay in commencing suit.”

Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 667 (2014).

Laches is unavailable as a defense to a copyright infringement

suit that is brought within the three-year statute of

limitations for such actions.    Id.   Equitable estoppel, on the

other hand, is available as a defense when “(1) the party [to be



                                 14
estopped] makes a misrepresentation of fact to another party

with reason to believe that the other party will rely on it;

[and] (2) the other party relies on the misrepresentation to his

detriment.”   Marvel Characters, Inc. v. Simon, 310 F.3d 280, 292

(2d Cir. 2002); see also Petrella, 572 U.S. at 684-85 (noting

that untimeliness is the essential element of laches, while the

elements of equitable estoppel are intentionally misleading

conduct and detrimental reliance).

     Defendants prefer a formulation of the equitable estoppel

doctrine that originated in the Ninth Circuit and has been

quoted in one summary order of the Second Circuit:

     [A] copyright defendant invoking equitable estoppel
     must show that: 1) the plaintiff had knowledge of
     defendant’s infringing acts, 2) the plaintiff either
     intended that defendant rely on his acts or omissions
     or acted or failed to act in such a manner that
     defendant had a right to believe that it was intended
     to rely on plaintiff’s conduct, 3) the defendant was
     ignorant of the true facts, and 4) the defendant
     relied on plaintiff’s conduct to its detriment.

Dallal v. The New York Times Co., No. 05-2924, 2006 WL 463386,

at *1 (2d Cir. Feb. 17, 2006) (summary order) (citing Hampton v.

Paramount Pictures Corp., 279 F.3d 100, 104 (9th Cir. 1960));

see also Zuma Press, Inc. v. Getty Images (US), Inc., No.

16cv6110 (AKH), 2019 WL 316001, at *1 (S.D.N.Y. Jan. 24, 2019);

William F. Patry, Patry on Copyright § 20:58 (Sept. 2019).    The




                                15
Court assumes for the purpose of analysis that this is the

proper standard. 6

     Bayoh has presented sufficient evidence to raise a genuine

dispute of material fact about the second element -- whether he

intended that the defendants rely on his acts or omissions or

acted or failed to act in such a manner that permitted the

defendants to believe that they were intended to rely on his

conduct.   According to Bayoh, he placed limitations on the

license that he was granting to the defendants and repeatedly

raised objections to the defendants’ more expansive use of his

photographs.    This is sufficient to create a genuine dispute

about whether Bayoh is equitably estopped from asserting

infringement.

     Defendants argue that because Bayoh placed his photographs

in a Dropbox account that they could access, never sent them a

cease and desist letter, and did not bring this lawsuit until

2018 that they were misled into thinking they were authorized to



6 Other authorities suggest that equitable estoppel may require a
more specific showing. See Petrella, 572 U.S. at 684 (estoppel
available when “a copyright owner engages in intentionally
misleading representations concerning his abstention from
suit”); Marvel Characters, Inc., 310 F.3d at 292 (estoppel
available when a copyright owner makes a “misrepresentation of
fact to another party with reason to believe that the other
party will rely on it”). It is unnecessary to determine the
proper standard here as the defendants are not entitled to
summary judgment even on their preferred formulation.

                                 16
use his photographs.     But on the present record a reasonable

jury could credit Bayoh’s version -- that he clearly

communicated his displeasure about the extent of Afropunk’s use

of his photographs and the defendants therefore had no right to

believe that they were entitled to continued use.

V.      The Statute of Limitations

      Defendants argue that Bayoh’s claims should be dismissed as

untimely.     Claims for copyright infringement must be brought

within three years after they accrue.       17 U.S.C. § 507(b);

Petrella, 572 U.S. at 671.     This suit was brought on June 27,

2018.     Summary judgment is therefore proper on any claims that

accrued prior to June 27, 2015.

      “[A]n infringement claim does not ‘accrue’ until the

copyright holder discovers, or with due diligence should have

discovered, the infringement.”       Psihoyos v. John Wiley & Sons,

Inc., 748 F.3d 120, 124 (2d Cir. 2014).       Here, there is no

evidence to suggest that Bayoh should have discovered the

alleged infringement prior to attending the Brooklyn Afropunk

festival on August 22, 2015.     None of the claims at issue are

time-barred.

VI.   Claims Against Particular Defendants

      Defendants seek summary judgment on the claims against

Afropunk Fest 2015 LLC and Afropunk Global Initiative LLC.        It



                                     17
is undisputed that these entities were not involved in the

alleged infringement.    Defendants’ motion is therefore granted

as to these entities.

     Defendants also seek summary judgment on the claims against

Jocelyn Cooper, who has submitted a declaration asserting that

she does not make any decisions concerning Afropunk’s use of

photographs.    Persons who are not the primary infringers may

nonetheless be liable for contributory infringement or vicarious

infringement.    “A person infringes contributorily by

intentionally inducing or encouraging direct infringement, and

infringes vicariously by profiting from direct infringement

while declining to exercise a right to stop or limit it.”

Spinelli, 903 F.3d at 197 (citation omitted).    Vicarious

liability is available against a defendant who had the “right

and ability to supervise” the direct infringer and “an obvious

and direct financial interest in the exploitation of copyrighted

materials.”    EMI Christian Music Grp., Inc. v. MP3tunes, LLC,

844 F.3d 79, 99 (2d Cir. 2016) (citation omitted).    It is

undisputed that Cooper is co-CEO of Afropunk and oversees its

marketing and sponsorship activities. 7   Defendants have not shown



7 The plaintiff has also provided (1) a declaration from an
Afropunk employee asserting that Cooper was familiar with
Bayoh’s work and (2) emails related to festival photography on
which Cooper was cc’ed.

                                 18
an absence of a genuine issue of material fact as to whether

Cooper may be vicariously liable for Afropunk’s alleged

infringement.


                           Conclusion

     Defendants’ August 30, 2019 motion for summary judgment is

denied, except as to defendants Afropunk Fest 2015 LLC and

Afropunk Global Initiative LLC.



Dated:    New York, New York
          January 15, 2020


                                       ____________________________
                                                DENISE COTE
                                       United States District Judge




                                  19
